
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

Execution Version


STANDSTILL AGREEMENT


        This Standstill Agreement (this "Agreement") is entered into as of
January 5, 2004, by and between UnitedGlobalCom, Inc., a Delaware corporation
("United"), and Liberty Media Corporation, a Delaware corporation ("Liberty").

Background

        Pursuant to a Share Exchange Agreement, dated as of August 18, 2003 (as
amended, the "Share Exchange Agreement"), by and among Liberty and the holders
of the Class B Stock (the "Stockholders"), the Stockholders are transferring to
Liberty all of the outstanding shares of Class B Stock, in exchange (the
"Exchange") for shares of Series A common stock, par value $0.01 per share of
Liberty and cash as set forth therein.

        By virtue of the Exchange, the Stockholders Agreement, dated as of
January 30, 2002 (the "Stockholders Agreement"), among United, Liberty, certain
subsidiaries of Liberty and the Persons designated on the signature
pages thereof as Founders will terminate in accordance with its terms. Upon
termination of the Stockholders Agreement, among other things, the Standstill
Agreement, dated as of January 30, 2002 (the "Old Standstill Agreement"), among
United, Liberty and certain Liberty subsidiaries, and the Voting Agreement,
dated as of January 30, 2002, among United and the Persons designated on the
signature pages thereof as Founders, will each terminate in accordance with its
terms, and the Class C Stock will be freely convertible into Class B Stock in
accordance with the Restated Certificate of Incorporation of United.

Agreement

        In consideration of the promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

        Section 1:    Certain Definitions.    

        In this Agreement, the following terms have the following meanings.

        Affiliate.    When used with reference to a specified Person, any Person
who directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the Person specified; provided
that (i) no officer or director of a Person, or any Affiliate of such officer or
director, investing for his, her or its own account or otherwise acting in his,
her or its individual capacity, and no director of a Person, or any Affiliate of
such director, acting in his, her or its capacity as an officer, director,
trustee, representative or agent of a Person that is not an Affiliate of the
specified Person, and in each case not in concert with or at the direction or
request of such specified Person, shall be deemed to be an Affiliate of such
specified Person, (ii) none of Liberty and its Controlled Affiliates shall be
deemed to be an Affiliate of United or any of its Controlled Affiliates and
(iii) none of United and its Controlled Affiliates shall be deemed to be an
Affiliate of Liberty and its Controlled Affiliates.

        Agreement.    As defined in the preamble.

        Board:    The Board of Directors of United.

        Business Day.    Any day other than Saturday, Sunday and a day on which
banks are required or permitted to close in Denver, Colorado or New York, New
York.

        Buyout Transaction.    A tender offer, exchange offer, merger or other
transaction, as Liberty or the applicable Controlled Affiliate of Liberty may
elect, that involves an offer to acquire or results in the

--------------------------------------------------------------------------------


acquisition of all of the outstanding shares of Common Stock held by Persons who
are not Affiliates of Liberty ("Unaffiliated Stock").

        Class A Stock.    The Class A common stock, $0.01 par value per share,
of United.

        Class B Stock.    The Class B common stock, $0.01 par value per share,
of United.

        Class C Stock.    The Class C common stock, $0.01 par value per share,
of United.

        Common Stock.    The Class A Stock, the Class B Stock and the Class C
Stock.

        Control and derivative terms.    The possession directly or indirectly
of the power to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting securities, by contract
or otherwise.

        Controlled Affiliate.    When used with reference to a specified Person,
an Affiliate of such Person that such Person directly, or through one or more
intermediaries, Controls; provided that, none of United and its Controlled
Affiliates shall be deemed to be a Controlled Affiliate of Liberty.

        Control Transfer.    Any sale, exchange, transfer or other disposition
by Liberty or any of its Controlled Affiliates in one or more transactions of a
number of shares of Common Stock representing Control of United, and any
indirect transfer of such number of shares through any transfer of Control or
relinquishment of Control of any Controlled Affiliate, to a Person that, after
giving effect to such transaction (or the last such transaction), is not a
Controlled Affiliate of Liberty, or to two or more Persons that, after giving
effect to such transaction (or the last such transaction), are not Controlled
Affiliates of Liberty and who together constitute a Group for purposes of such
transferred Common Stock, but excluding a transfer by operation of law in
connection with any merger, consolidation, statutory share exchange or similar
transaction involving United.

        Equity Securities.    The Common Stock and any other voting securities
issued by United (other than preferred stock with customary limited voting
rights).

        Exchange Act.    The Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

        Fair Price.    The fair market value of a share of Common Stock
determined using methodologies customarily employed by investment bankers in
determining the fair market value of shares of publicly held companies, without
applying any discount or premium for minority interests in the Common Stock and
without regard to the transaction giving rise to the determination of Fair
Price.

        Family Member.    With respect to a person includes such person's
spouse, parents, grandparents, children, grandchildren, siblings, mothers- and
fathers-in-law, sons- and daughters-in-law and brothers- and sisters-in-law.

        Governmental Authority.    Any court, arbitrator, administrative or
other governmental department, agency, commission, authority or instrumentality,
domestic or foreign.

        Group.    As defined in Section 13(d) of the Exchange Act and the rules
and regulations thereunder.

        Independent Directors.    A director of United who would be considered
to be independent as to United and Liberty under the applicable rules of the
Nasdaq Stock Market and who is not a Stockholder or an Affiliate or Family
Member of a Stockholder.

        Liberty.    As defined in the preamble.

2

--------------------------------------------------------------------------------


        Maximum Percentage.    As of any relevant date, ninety percent of the
total number of shares of Common Stock then outstanding.

        Old Standstill Agreement.    As defined in the recitals.

        Person.    Any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, or other entity, and shall include any
successor (by merger or otherwise) of such entity.

        Qualified Appraiser.    An investment banking firm of nationally
recognized standing with experience in valuing businesses of the type then
engaged in by United.

        Rights.    Any securities of United (which may include Equity
Securities) that (contingently or otherwise) are exercisable, convertible or
exchangeable for or into Equity Securities of United (with or without
consideration) or that carry any right to subscribe for or acquire Equity
Securities or securities exercisable, convertible or exchangeable for or into
Equity Securities of United.

        Securities Act.    The Securities Act of 1933, as amended, and the rules
and regulations thereunder.

        Short-Form Merger.    A merger of a parent and subsidiary or
subsidiaries as contemplated by Section 253 of the Delaware General Corporation
Law (or any successor provision of such law) or the equivalent under the law of
any other applicable jurisdiction with respect to which statutory appraisal
rights are available to holders of minority interests.

        Unaffiliated Stock.    As defined in the definition of Buyout
Transaction.

        United.    As defined in the preamble.

        Section 2:    Acquisition of Common Stock; Other Covenants.    

        (a)   Liberty shall not, and shall not permit any of its Controlled
Affiliates to, acquire any additional shares of Common Stock if immediately
after such acquisition the number of shares of Common Stock owned, in the
aggregate, by Liberty and its Controlled Affiliates would exceed the Maximum
Percentage (a "Triggering Acquisition"), unless before or promptly following the
Triggering Acquisition, or in connection therewith, Liberty commences or causes
to be commenced a Buyout Transaction that complies with one of the following
provisions of this Section 2. Liberty shall not be in breach of this
Section 2(a) solely because Liberty and its Controlled Affiliates own, in the
aggregate, a number of shares of Common Stock exceeding the Maximum Percentage
after and because of any action taken by United or any Affiliate of United
(including the repurchase or redemption by United or any of its Affiliates of
Equity Securities or Rights, the issuance of Equity Securities or Rights,
including pursuant to an offer by United or any of its Affiliates to its
security holders of rights to subscribe for Equity Securities, the expiration of
Rights, or the declaration by United of a dividend in respect of any class of
Equity Securities payable at the election of such security holders either in
cash or in Equity Securities) in respect of which Liberty or a Controlled
Affiliate of Liberty shall not have taken any action except as permitted to be
taken by holders of Equity Securities or Rights in their capacities as such
(including as a result of an election not to tender any of such Equity
Securities owned by Liberty or its Controlled Affiliates pursuant to any such
offer to repurchase, an election to purchase Equity Securities or Rights
pursuant to any such subscription offer or an election to be paid a dividend in
respect of the Equity Securities owned by Liberty or its Controlled Affiliates
in Equity Securities or Rights instead of cash).

        (b)   The Buyout Transaction may be effected as a Short-Form Merger on
such terms and conditions as Liberty or its Controlled Affiliate may determine
in its sole discretion. A Buyout Transaction in the form of a Short-Form Merger
will be deemed to have been promptly commenced if a public announcement of the
intention to effect a Short-Form Merger is made promptly following the
Triggering Acquisition and Liberty or the applicable Controlled Affiliate

3

--------------------------------------------------------------------------------




commences taking the steps required to effect the Short-Form Merger as promptly
as practicable thereafter.

        (c)   If the Buyout Transaction is to be effected other than through a
Short-Form Merger, then Liberty or the applicable Controlled Affiliate shall
disclose to the Board the manner in which the Buyout Transaction is to be
effected and the consideration to be paid or delivered therefor, which notice,
in the case of a tender offer or exchange offer or similar transaction, may be
given contemporaneously with the commencement thereof.

        (d)   If the Buyout Transaction is to be effected by operation of law
through a merger, consolidation or other reorganization (other than a
Short-Form Merger) and a majority of the Independent Directors have not voted
against approval by the Board of the proposed transaction, then such Buyout
Transaction may be effected on the terms and for the consideration approved by
the Board. If a majority of the Independent Directors have voted against
approval by the Board of the proposed transaction, United shall promptly so
notify Liberty or the applicable Controlled Affiliate and the Buyout Transaction
will be suspended pending the determination of the Appraised Value of a share of
Common Stock pursuant to Section 2(f). Following such determination, Liberty or
the applicable Controlled Affiliate may, but will not be obligated to, proceed
with the Buyout Transaction provided that the value of the consideration per
share of Common Stock to be received by the holders of Unaffiliated Stock, as
determined by the Board at the time the definitive agreement for such Buyout
Transaction is approved, is not less than the Appraised Value.

        (e)   If the Buyout Transaction is a tender offer, exchange offer or
other transaction that is not by operation of law, and a majority of the
Independent Directors have not voted to recommend against acceptance of such
Buyout Transaction, then such Buyout Transaction may be effected for the same or
any greater consideration than that notified to the Board. If a majority of the
Independent Directors have voted to recommend against acceptance of such Buyout
Transaction, then United shall promptly so notify Liberty or the applicable
Controlled Affiliate and the Buyout Transaction will be suspended pending the
determination of the Appraised Value of a share of Common Stock pursuant to
Section 2(f). Following such determination, Liberty or the applicable Controlled
Affiliate may, but will not be obligated to, proceed with the Buyout Transaction
provided that the value of the consideration offered per share of Common Stock,
as determined by the Board at the time the transaction is permitted to proceed,
is not less than the Appraised Value.

        (f)    Within ten days after Liberty's receipt of a notice from United
pursuant to Section 2(d) or 2(e) above, each of Liberty and United, by action of
a committee of the Board comprised solely of the Independent Directors, shall
select a Qualified Appraiser, each of which Qualified Appraisers shall make a
determination (each such determination, an "Appraisal") of the Fair Price of a
share of the Common Stock and shall deliver the written report of such Appraisal
to the parties within 20 days following the retention of such Qualified
Appraiser. If the higher of such Appraisals is less than or equal to 110% of the
lower of such Appraisals, then the Appraised Value shall be equal to the
arithmetic average of such Appraisals. If the higher of such Appraisals is
greater than 110% of the lower of such Appraisals, then a third Qualified
Appraiser shall be selected by the first two Qualified Appraisers within
five days after the final initial Appraisal is completed. The third Qualified
Appraiser shall make an Appraisal of the Fair Price of a share of the Common
Stock and shall deliver the written report of such Appraisal within 20 days
following the retention of such third Qualified Appraiser, and the Appraised
Value shall equal the arithmetic average of the two of such three Appraisals
closest in value (or if there are no such two, then of all three Appraisals).

4

--------------------------------------------------------------------------------




        (g)   In connection with any Appraisal of the Fair Price of a share of
Common Stock pursuant to this Agreement, United shall, and shall cause its
Controlled Affiliates to, cooperate with such Appraisal and any Qualified
Appraiser. In furtherance and not in limitation of the foregoing, in connection
with any Appraisal United will, and will cause each of its Controlled Affiliates
to, (i) provide all requested books, records and financial information regarding
such Person and such Person's business, assets, properties and financial
condition to each such Qualified Appraiser, (ii) make its officers available to
such Qualified Appraiser in order to answer questions about such Person's
business, assets, properties and financial condition and (iii) otherwise take
such actions as may be necessary in order to ensure that the Qualified
Appraisers are in possession of all information necessary to complete the
Appraisals within the time frames specified above.

        Section 3:    Control Transaction.    

        Liberty shall not effect or permit to be effected a Control Transfer,
unless the Person that, after giving effect to such transaction, will Control
United, delivers to United an undertaking to become a party to this Agreement
with the same rights and obligations as if it had been named as Liberty
hereunder, and upon such delivery Liberty shall be released from all obligations
under this Agreement.

        Section 4:    Stockholders Agreement.    

        In consideration of the covenants made by Liberty herein, United hereby
agrees that the covenants made by it in Section 10(a) of the Stockholders
Agreement shall remain in effect, notwithstanding the termination of the
Stockholders Agreement, with the same force and effect as if set forth in full
herein.

        Section 5:    Representations and Warranties.    

        Each of Liberty, on the one hand, and United, on the other, represent
and warrant to each other as of the date of this Agreement as follows:

        (a)   Such party has the right, power, legal capacity and authority to
enter into and perform its obligations under this Agreement, and this Agreement
constitutes such party's valid and binding obligation, enforceable in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors' rights and remedies generally, and to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

        (b)   Such party has obtained all authorizations, permits, approvals or
consents of any Persons, including all authorizations, permits, approvals or
consents of any Governmental Authorities, necessary to enter into and perform
its obligations under this Agreement, except as would not, individually or in
the aggregate, adversely affect such party's ability to perform its obligations
under this Agreement.

        (c)   This Agreement and the transactions it contemplates do not
conflict with any applicable law or any contract or agreement to which it is a
party or constitute a default under any such contract or agreement, except as
would not, individually or in the aggregate, adversely affect such party's
ability to perform its obligations under this Agreement.

        Section 6:    Remedies.    Each of the parties acknowledges and agrees
that in the event of any breach of this Agreement, the nonbreaching party would
be irreparably harmed and could not be made whole by monetary damages.
Accordingly, the parties to this Agreement, in addition to any other remedy to
which they may be entitled hereunder or at law or in equity, shall be entitled
to compel specific performance of this Agreement.

5

--------------------------------------------------------------------------------

        Section 7:    Termination.    The provisions of this Agreement will
expire on June 25, 2010.

        Section 8:    Notices.    All notices, requests, demands and other
communications required or permitted hereunder shall be in writing, shall be
deemed to have been duly given when delivered personally or, sent by telecopy,
or recognized service providing for guaranteed delivery, addressed as follows:

        (a)   If to United, to it at:

UnitedGlobalCom, Inc.
4643 South Ulster Street
Suite 1300
Denver, Colorado 80237
Attention: President
Fax: (303) 770-4207

with copies to:

UnitedGlobalCom, Inc.
4643 South Ulster Street
Suite 1300
Denver, Colorado 80237
Attention: General Counsel
Fax: (303) 770-4207

and to

Holme Roberts & Owen LLP
1700 Lincoln, Suite 4100
Denver, Colorado 80203
Attention: W. Dean Salter, Esq.
Fax: (303) 866-0200

        (b)   If to Liberty, to it at:

Liberty Media Corporation
12300 Liberty Blvd.
Englewood, Colorado 80112
Attention: President
Fax: (720) 875-5382

with copies to:

Liberty Media Corporation
12300 Liberty Blvd.
Englewood, Colorado 80112
Attention: Elizabeth M. Markowski, Esq.
Fax: (720) 875-5858

and to

Baker Botts L.L.P.
30 Rockefeller Plaza
New York, New York 10112
Attention: Robert W. Murray, Esq.
Fax: (212) 408-2501

6

--------------------------------------------------------------------------------



or to such other person or address or addresses as Liberty or United shall
specify by notice in accordance with this Section 8. All notices, requests,
demands, waivers and communications shall be deemed to have been received on the
date of delivery or on the first Business Day after delivery was guaranteed by a
recognized delivery service, except that any change of address shall be
effective only upon actual receipt. Written notice given by telecopy shall be
deemed effective when confirmation is received by the sending party.

        Section 9:    Entire Agreement.    This Agreement contains all the terms
and conditions agreed upon by the parties hereto, and no other agreements
(except to the extent referenced hereby), oral or otherwise, regarding the
subject matter hereof shall have any effect unless in writing and executed by
the parties after the date of this Agreement. Without limiting the generality of
the foregoing, this Agreement supersedes and discharges the Old Standstill
Agreement; provided that, (a) United's obligations under the final sentence of
Section 9(b) of the Old Standstill Agreement shall survive the execution and
delivery hereof and the termination of the Old Standstill Agreement and
(b) Sections 7B and the related definitions in Section 1 of the Old Standstill
Agreement shall survive the execution and delivery hereof and the termination of
the Old Standstill Agreement as set forth in, and as modified by, the letter
agreement, dated November 12, 2003, between Liberty (on behalf of each of the
Liberty Parties (as defined in the Old Standstill Agreement)) and United.

        Section 10:    Applicable Law, Jurisdiction; Waiver of Jury
Trial.    This Agreement shall be governed by Colorado law without regard to
conflict of law rules. The parties hereby irrevocably submit to the exclusive
jurisdiction of any Colorado State or United States Federal court sitting in
Colorado, and the undersigned hereby irrevocably agree that all claims in
respect of any action or proceeding arising out of or relating to this Agreement
shall be heard and determined in such a State or Federal court. The undersigned
further waive any objection to venue in such State and any objection to any
action or proceeding in such State on the basis of a non-convenient forum. Each
party hereby IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY in any proceeding
brought with respect to this Agreement or the transactions contemplated hereby.

        Section 11:    Headings.    The headings in this Agreement are for
convenience only and are not to be considered in interpreting this Agreement.

        Section 12:    Counterpart Execution.    This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original but all
of which will constitute a single agreement.

        Section 13:    Parties in Interest.    Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than the parties
hereto, and their permitted successors and assigns any benefits, rights or
remedies. Except as contemplated by Section 3 hereof, neither this Agreement nor
the rights or obligations of any party may be assigned or delegated, by
operation of law or otherwise without the prior written consent of Liberty and
United.

        Section 14:    Severability.    The invalidity or unenforceability of
any provision of this Agreement in any application shall not affect the validity
or enforceability of such provision in any other application or the validity or
enforceability of any other provision.

        Section 15:    Waivers and Amendments.    No waiver of any provision of
this Agreement shall be deemed a further or continuing waiver of that provision
or a waiver of any other provision of this Agreement. This Agreement may not be
amended except in a writing signed by United and Liberty. The Board, by majority
vote of the Independent Directors, may in it sole discretion waive any provision
of this Agreement that imposes obligations on or restricts the rights of or
actions by Liberty.

        Section 16:    Interpretation.    As used herein, except as otherwise
indicated herein or as the context may otherwise require, the words "include,"
"includes" and "including" are deemed to be followed by "without limitation"
whether or not they are in fact followed by such words or words of like import;

7

--------------------------------------------------------------------------------


the words "hereof," "herein," "hereunder" and comparable terms refer to the
entirety of this Agreement and not to any particular article, section or other
subdivision hereof; any pronoun shall include the corresponding masculine,
feminine and neuter forms; the singular includes the plural and vice versa;
references to any agreement or other document are to such agreement or document
as amended and supplemented from time to time; references to any statute or
regulation are to it as amended and supplemented from time to time, and to any
corresponding provisions of successor statutes or regulations; references to
"Article," "Section" or another subdivision are to an article, section or
subdivision hereof; and all references to "the date hereof," "the date of this
Agreement" or similar terms (but excluding references to the date of execution
hereof) refer to the date first above written, notwithstanding that the parties
may have executed this Agreement on a later date. Any reference herein to a
"day" or number of "days" (without the explicit qualification of "Business")
shall be deemed to refer to a calendar day or number of calendar days. If any
action or notice is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action or notice may be taken
or given on the next succeeding Business Day.

        Section 17:    Rules of Construction.    The parties hereto agree that
they have been represented by counsel during the negotiation, preparation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

[signature page follows]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.


 
 
UNITEDGLOBALCOM, INC., a Delaware corporation
 
 
By:
 
/s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

    Name:   Ellen P. Spangler     Title:   Senior Vice President
 
 
LIBERTY MEDIA CORPORATION, a Delaware corporation
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President

9

--------------------------------------------------------------------------------



QuickLinks


STANDSTILL AGREEMENT
